DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Election/Restrictions

Claims 1-9, 11, 13-17, 18-20, 46-47, 49-73 are allowable. The restriction requirement among species A-H , as set forth in the Office action mailed on 05/14/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/14/2021 is partially withdrawn.  Claim 10, directed to the fixation structure comprising a plurality of ribs is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 12, directed to the tip and anchor body being rotatably fixed relative to one another remains withdrawn from consideration because the claim does not require all the limitations of an allowable claim.  Claim 12 contradicts claim 1, from which it depends, because claim 1 as amended recites that the tip and the anchor body are spaced apart radially to facilitate rotation of the tip relative to the anchor body.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim 12 directed to species non-elected without traverse (note that Applicant did not traverse the species election with respect to claim 12, and indicated in the reply filed 05/28/21 that claim 12 did not read on elected species A).  Accordingly, claim 12 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the claims:

Claim 12 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of US 2010/0152773 to Lunn and 2013/0096611 to Sullivan remain the closest prior art of record.  
With respect to claim 1, the combination does not teach or suggest the tip being configured to remain spaced apart radially from an inner surface of the anchor body to facilitate rotation of the tip relative to the anchor body, rather, the combination teaches a friction/interference fit of the tip and anchor body.  Accordingly there is no motivation to modify the combination.  None of the other prior art of record, alone or in combination, teaches, suggests, or discloses, inter alia, the device of claim 1 comprising a tip separable and insertable into an opening at an end face of an anchor body and configured to remain spaced apart radially from an inner surface of the anchor body to facilitate rotation of the tip relative to the anchor body, and a tensionable construct extending from the tip and into the anchor body and comprising a flexible stand defining two apertures spaced apart and a passage extending through the flexible strand and connecting the two apertures, for forming a splice and loop with an adjustable perimeter adjacent the splice.  
With respect to claim 18, none of the other prior art of record, alone or in combination, teaches, suggests, or discloses, inter alia, the device of claim 18 comprising an anchor body, a tip, a flexible material, and a tensionable construct separate from the flexible material, wherein the flexible material has a distalmost portion configured to end through a tip recess and two proximal portions that extend from either end of the distalmost portion , wherein another portion of the anchor radially separates a region of each of the proximal portions from the tensionable construct.
With respect to claim 52, none of the other prior art of record, alone or in combination, teaches, suggests, or discloses, inter alia, the device of claim 52 comprising an anchor body, a tip defining a central axis, and a tensionable construct, wherein a proximal end of the tip has a first portion insertable into an end face of the anchor body and wherein the tensionable construct is connected to the tip with a portion of the tensionable construct extending transversely to the central axis through the tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771